 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDBricklayers,Masons and Plasterers'InternationalUnion of America,Local No. 2, AFL-CIO (Glen-shaw Glass Company, Inc.) and GeorgeS.Disko-vich.Case 6-CB-2321August 10, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY, AND PENELLOOn April 16, 1973, Administrative Law Judge Well-ington A. Gillis issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,Bricklayers,Masons andPlasterers'InternationalUnion of America, LocalNo. 2, AFL-CIO, Pittsburgh,Pennsylvania,its offi-cers,agents,and representatives,shall take the actionset forth in the said recommended Order.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry WallProducts,Inc, 91NLRB 544,enfd 188 F.2d 362(C.A 3, 1951).We have carefully examined the recordand find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase was tried before me on February 15, 1973, at Pitts-burgh, Pennsylvania, and is based upon a charge filed onFebruary 22, 1972, by George S. Diskovich, an individual,upon the complaint issued on November 30, 1972, by theGeneral Counsel for the National Labor Relations Board,hereinafter referred to as the Board, against Bricklayers,Masons and Plasterers' International Union of America,Local Union No. 2, AFL-CIO, hereinafter referred to as theRespondent or the Union, alleging violations of Sections8(b)(1)(A) and (2) and 2(6) and (7) of the National LaborRelations Act, as amended (61 Stat. 136), and upon ananswer timely filed by the Respondent denying the commis-sion of any unfair labor practices.All parties were represented by counsel, and were afford-ed full opportunity to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, and to engagein oral argument. Timely briefs were filed by counsel for theGeneral Counsel and for the Respondent.Upon the entire record in thiscase,'and from my obser-vation of the witnesses and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and inherent probability of testi-mony"(Universal Camera Corp. v. N.L.R.B.,340 U.S. 474,496), I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERGlenshaw Glass Company, Inc., hereinafter referred to asthe Company, is a Pennsylvania corporation with its princi-pal office located in Glenshaw, Pennsylvania, where it isengaged in the manufacture of glass containers. It operatesa similar plant in Orangeburg, New York. Only theCompany's Glenshaw plant, however, is involved herein.During the 12-month period immediately preceding the is-suance of the complaint, the Company shipped from itsGlenshaw, Pennsylvania, facilities, goods and materials val-ued in excessof $50,000 directly to points outside the Com-monwealth of Pennsylvania. The parties admit, and I find,that the Company is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.11THE RESPONDENT LABOR ORGANIZATIONThe parties admit,and I find,that Bricklayers,Masonsand Plasterers'International Union of America,Local No.2,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. IssueWhether the Respondent, in causing the Employer toterminate the employment of George Diskovich, AndrewKubis, and Joseph Schneltzer on February 18, 1972, violat-ed Section 8(b)(1)(A) and (2) of the Act.B. FactsAt some point in January 1972, Glenshaw Glass decidedto rebuild one of its glass furnaces, which involved tearingdown the old furnace and rebuilding it. Consistent with its'Subsequent to the close of hearing,counsel for the General Counselmoved to correct a number of errors appearing in the transcript The motionis hereby granted.205 NLRB No. 91 BRICKLAYERS LOCAL 2past practice of employing a foreman to supervise a project,William Meyer, vice president in charge of engineering,contacted Bob Zollinger toward the end of January andarranged for a meeting. On February 3, Bob Zollinger 2 metwith Myer and Vice President Cricks, in Meyer's office. Thethree discussed details involved in doing the job and thenumber of men required to complete the job in a givennumber of days. It was decided that the project would starton Monday, February 21, and would take approximately 2weeks, using 10 men, plus Foreman Zollinger. It was furtherdecided that Zollinger, a bricklayer and member of Local75,Greensburg, Pennsylvania, would make all arrange-mentsfor doing the job, and that he would be responsiblefor the hiring of the 10 bricklayers.3 Zollinger told Meyerand Cricks that he was leaving for a 2-week job in NewJersey, and that he should be back in time to start the job,but that, if not, his cousin, Bill Zollinger, would act in hisplace until he returned. The Company officials agreed tothis.That night, Zollinger called Jim Conley, Local 2 businessagent,and discussedthe job. Zollinger told Conley that hewas planning to use 10 men, that he "would like to bring 5people in and use 5 from Local 2." Conley said he could notgo along with that, that there was an unemployment prob-lem in Pittsburgh and "he felt that he should have a biggerratio of men on the job," and suggested seven Local 2 menand three outside men. After further discussion on the tele-phone, Zollinger suggested six and four, with which ratioZollinger thought there was agreement. In talking numbers,Conley and Zollinger also discussed to some degree at least,what bricklayers might be available. Conley gave Zollingerthe names of men he thought would be suitable for the job,men who had worked there before and on different glassfurnaces. Zollinger said he would consider them. Conleyalso mentionedthat Fred Jackson would probably be thesteward on the job, with which Zollinger agreed 4 Zollingeralso apprised Conley of the New Jersey situation and of thepossibility that he might be delayed getting back, indicatingthat if such were the case, his cousin, Bill Zollinger, wouldbe acting for him as foreman and would contact Conley and"give him a list of the men that he wanted or that he hadhired." 5The following Sunday, February 6, before leaving forNew Jersey, Zollinger called Conley, requesting that he stop2 There areseveralZollingers involved in this proceeding. Any referenceto Zollinger,without the use of a first name will be to Bob Zollinger3This was in accordance with past practice The credible evidence showsthat the Company does not hire the bricklayers for this type of job, but rather,em4ploys the foreman,who in turn is responsible for the hiring of the menIt is customary in the jurisdiction of Local 2 for the Union to name ajobsteward on any job using bricklayers5 The above is taken from the credible testimony of Zollinger, whom I findto have been a truthful and forthright witness Zollinger also testified that atno time did he relinquish authority to hire these men, and that at no timedid he request Conley to pick any men for the job While Conley testifiedthat Zollinger told him that "he intended on employing 5 of our people andbring 5 people in from outside the area," Conley denied that Bill Zollinger'sname was mentioned,or that any agreement was reached as to the ratio ofmen Contraryto the impression of Bob Zollinger on the witness stand, I wastotally unimpressed with Conley as a witness His demeanor while testifyingleftmuch to be desired,and I just did not believe much of his testimony Ido notcredit Conleyas to this conversation,and to the extent that histestimony conflicts with other credible testimony, it is not believed.479by Glenshaw Glass with insurance forms and make ar-rangementswith the paymaster concerning payroll deduc-tions.On the following Tuesday, February 8, Conley wentby the company offices and talked with Meyer and Clark,vice president of industrial relations, telling them that he feltthat the ratio should be eight Local 2 people and two fromoutside the Local.On Wednesday, February 9, Zollinger, while in New Jer-sey, received a telephone call from Meyer who indicatedthat Conley had come out to the plant and wanted to changethe six to four ratio whereby there would be alarger numberof Local 2 men. Zollinger then placed a call to Conley, andasked Conley why he had gone backon his agreement.Conley replied that, because at the end of their earlier con-versation when the six to four ratio was set up, it had beenleft up in the air as to whether Bob Zollinger would be backand whether it would be Bob or his cousin,Bill Zollinger,who would be the foreman and would operate the job. Ac-cordingly, Conley indicated that he did not want to dealwith Bob Zollinger any more and that it was up to BillZollinger to make the arrangements, that he felt that hisagreementwith him (Bob) was not binding.Conley's version, which I do not accept, varies decidedlyfrom that of Zollinger. Conley testified that Zollinger askedConley if he could provide 6 people and a steward for thejob, to which Conley replied that he could provide66 if needbe.When Conley assertedly asked Zollinger what he meant,Zollinger replied that he felt there would be seven peoplefrom Local 2 and three from the outlying area. Conleyallegedly replied that he had no question as to the 3 outsidepeople, but that he would still try to secure more Local 2men on the job.'Allegedly, the next day Conley called six bricklayers andnotified the steward that the job would start on February 21.However, even as to Conley's testimony on this,there issome question. Although two of the bricklayers, the onlytwo to testify herein, testified that Conley called them"around the 10th," and Conley assertedly went by the Com-pany offices that afternoon with the idea of getting moreLocal 2 men on the job and told Clark that he called sixmen, Clark, whom I found to be a reliablewitness, testifiedthat Conley never said this to him, merely that "he had anumber of people out of work and he wanted to put themto work." Clark did tell Conley on this occasion that theCompany never picks the bricklayers, that this is left up tothe foreman. It does appear, however, that Conley tried toget the Company to agree to add one more man to the job,a Local 2 man, making the ratio, including the steward,eight to three, with the Companyremaining noncommittalon this.Bill Zollinger, who had earlier been asked by Bob Zolling-er to take over for him if he did not get back in time andfor him to hire the men needed on the job, except for FredJackson who would be sent out by the Union, received a call6 It Is this allegedrequest by Zollinger that Conley, and theRespondent,assertedly relied upon as authority for hiringsix employees.WhileZollingertestifiedthat, although he did not recall,itwas possiblethat Conley couldhave volunteered to provide 6 men Zollingerdenied emphatically that heasked Conley to provide 6 men or that he ever told Conley he was to hireany bricklayers for thejob I credit this denialIn doing so, I fully realize thatthis credibilityfinding ismost crucial to theRespondent's defense and to adisposition of the entire case 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Bob Zollinger who told him that the Company hadcalled him after Conley's visit, and that the ratio of men hadbeen changed from six to four to eight to three. Accordingly,on February 14, one week before the job was to start, BillZollinger hired seven men, securing agreement from each tobe at the jobsite the next Monday at 8 a.m. Three of thesemen were George Diskovich, Andrew Kubis, and JosephSchneltzer, all named as alleged discriminatees in this pro-ceeding.On Thursday, February 17, after having unsuccessfullyattempted to reach Conley on Tuesday and Wednesday, BillZollinger received a return call from Conley. Bill Zollingertold him that he was reporting thejob, that he had hired theseven men he wanted for the job, and that he understoodthat he (Conley) would send out Fred Jackson to be thesteward. Conley acknowledged that Jackson would be thesteward and asked Bill Zollinger who the seven men were.BillZollinger then named the men, including Diskovich,Kubis, and Schneltzer. Conley said that a few of the menhe had named had a job and were working. Bill Zollingerreplied that he was unaware of this, and that he had askedthem to come to work on Monday and each said that hewould be there. Conley, without mentioning his also havinghired men for the job, then questioned Bill Zollinger as towhy he was hiring the men, rather than Bob Zollinger. BillZollinger explained that Bob was still in New Jersey andthat his cousin had instructed him to hire the men, that hewould be satisfied with those he hired. Conley ended theconversation by reiterating that a few of these men were onjobs and that he would get back to him. This, however, wasthe last contact between Conley and Bill Zollinger.?The following day, Friday, February 18, Conley met withClark and Meyer in the company office. Conley opened thediscussion by stating that he had received the names ofbricklayers from Bill Zollinger who were to work on thejob,and that he, too, had made arrangements to hire certainmen for the job, resulting in too many men. At that point,it appears that an agreement had been reached to the effectthat 1 l men would be used, that 8 would be Local 2 men,and 3 otherwise. While it is not completely clear from therecord, it appears that Conley had accepted Bill Zollinger'sthree "other than Local 2" men, and these, whoever theymight have been, were not involved in the controversy.8 Ofthe eight Local 2 positions to be filled, Conley had namedseven and Bill Zollinger had hired eight. As the names ofseveral menhad been on both lists, the problem facing theprincipals, when boiled down to simple terms, was that threetoo many men had been hired for the job to start the follow-ing Monday, February 21. The names of Diskovich, Kubis,and Schneltzer whom Bill Zollinger had hired were, ofcourse, on Zollinger's list,but were not on Conley's list.When it was apparent that six men had been called forbut three job openings, Conley insisted on using the men onhis list, stating that he had obligated himself, that these were7Conley corroborated part of Bill Zollinger's version of this conversationHe testified, however, when asked on redirect why he would not discuss thematter with Bill Zollmger after having already called men himself, that it wasbecause he had dealt with Bob Zollinger and that Bob Zollinger was still theforeman8At least two of these appeared to have been other members of the Zolling-er familythemen he wanted, and that these were the men he wasplanning to have in there. Meyer stated at some point thatitwashis understanding that the Union named the steward,and the foremen had the privilege of picking the other brick-layers. Conley replied that that was ordinarily the case, butthat he had understood that that would not apply in thiscase.At some point, Conley, who had initiated contract talk onprior occasions, stated that he had been advised by hislawyer that Glenshaw Glass should not get bricklayers with-out a contract, and that, "If you are going to hang bricklay-ers,we will not let this job start Monday without acontract." At another point, Conley told Meyer and Clarkthat "if he didn't get his list and didn't have a contract, themen wouldn't work on Monday." Conley was told thatGlenshaw had never had a contract with the Bricklayers,but had always adhered to the contractrequirements andpaid the benefits,9 and that the Company did not feel thatitneeded one now, and further, that the Company hadalways worked through the foreman for men, and never hadto determine who would work and who wouldnot, thisdecisionwas made by the foreman.Becauseof the necessity of commencing the job the fol-lowingMonday, the Company officialsin effect, agreedupon going along with Conley'slist and hisdemand, indi-cating that they would contact Bill Zollinger and would callClark back later that day. Thus, Clark andMeyer agreedthat C. Jackson, R. Hines, and R. Bardine, Conley's Local2 men, would prevail over Diskovich, Kubis, and Schnelt-zer, three of the Local 2 men whomBill Zollingerhad hiredfor the job.10Clark, after the meeting, called Bill Zollinger to give himthe word. Upon learning that Conley wanted Diskovich,Kubis, and Schneltzer replaced and that thelistof menfinally agreed upon did not include these three,Bill Zolling-er told Clark that the men would be mad, that he hadpromised them a job, and that with thisassurancethey mayhave turned down jobs, to which Clark replied that that wasbetween the men and Conley. Clark askedBill Zollinger tocall the three men involved and tell them. Zollinger reluc-tantlyagreed,and did so shortly thereafter.The job started as scheduled the following Monday, Feb-ruary 21, with Bill Zollinger actingas foremanon Mondayand Tuesday, prior to his cousin, Bob Zollinger,taking overon Wednesday and finishing the job. The job lasted 8 work-ing days, during whichtime,none of the three bricklayers,Diskovich, Kubis, and Schneltzer, worked.C. ConclusionsThe General Counsel contends that there was no agree-ment between the Company and Local 2 provided for theRespondent's selection of employees for the job, that theRespondent had no authority to hire men for the job, and9 The reference is to the agreement between the Union and the MasonContractors Association of Allegheny County10 The above findings are based upon the credited testimony of Clark andMeyer, each of whom I found to be truthful witnesses. Conley,whose testi-mony varied decidedly from that of Clark and Meyer, and who deniedmaking any threat of a work stoppage without a contract,is, as noted earlier,not to be believed on crucial matters BRICKLAYERS LOCAL 2therefore, that the Respondent's demand that the CompanyreplaceGeorge Diskovich, Andrew Kubis, and JosephSchneltzer with three men whom it had contacted resultedin its causing the Company to discriminate against theseemployees in violation of Section 8(b)(1)(A) and (2) of theAct. The Respondent's defense to the entire course of actionispremised upon its assertion that there existed an oralunderstanding or arrangement permitting it to name themen towork on the job. Thus,it isreadily apparent, andrecognized by all, that the disputehereinvolves basically afactual determination. That determination, as revealed bymy credibility resolutions in establishing the facts herein,has been made.Basically, the facts reveal that there is no collective-bar-gaining agreement in existence between the parties to thedispute, and, accordingly, no existing hiring hall arrange-ment.The record does reveal that while the Company,through its job foreman, frequently obtains bricklayersthrough the Union, the foremen retain the authority to hire;it is not delegated to the Union. There does not appear tohave been any exception on this occasion. At no time, I havefound, did Foreman Bob Zollinger, or any other companyofficial, authorize Conley to hire men for the job. Thus, thecrucial discussion between Conley and Zollinger was con-fined to what the ratio of Local 2 men, as against non-Local2 men, would be on thejob. That Conley, notwithstandinghis testimonial assertions to the contrary, was cognizant ofthe fact that Zollinger was to do the employing of men onthe job rather than the Union, is revealed by his testimonyat one point to the effect that Zollinger told him that"heintended on employing 5of our people and bring 5 people infrom the outside."The three bricklayers in question, Diskovich, Kubis, andSchneltzer, were all members in good standing of Local 2,and qualified as Local 2 men within the agreed-upon ratioestablished by the principals. It is also undisputed thatConley's demand that the Company accept three other Lo-cal 2 men whom he has assertedly hired rather than Disko-vich, Kubis, and Schneltzer, whom the Company had hired,had nothing to do with any dues or other monetary obliga-tions of these men.For reasons best known to Conley, other than perhapsbecause the Local 2 men he chose would be "mad" if theydid not get the job, he insisted that the Employer's threeLocal 2 men be replaced with his preferred people. TheCompany capitulated to Conley'sinsistenceonly upon thelatter's threat of a shutdown of the job. Under the circum-stances of this case, in the absence of any hiring hall agree-ment, oral or otherwise, I find that, in causing andattempting to cause the Company to terminate the employ-ment of George S. Diskovich, Andrew Kubis, and JosephSchneltzer on February 18, 1972, in violation of Section8(a)(3) and (1) of the Act, the Respondent violated Section8(b)(1)(A) and (2) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operation of Glen-Shaw Glass Company, Inc., as set forth in section I, above,have a close, initmate, and substantial relation to trade,481traffic, and commerce among the severalstates,and tend tolead to labor disputes burdening and obstructingcommerceand the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent, Bricklayers, Masons and Plasterers'International Union of America, Local No. 2, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.2.Glenshaw Glass Company, Inc., is an employer withinthe meaning of Section 2(2) of the Act, andis engaged incommerce within the meaning of Section 2(6) and (7) of theAct.3.By causing, and attempting to cause, Glenshaw GlassCompany, Inc., to unlawfully terminate the employment ofGeorge S. Diskovich, Andrew Kubis, and Joseph Schneltzeron February 18, 1972, the Respondentengaged in and isengaging in unfair labor practices within themeaning ofSection 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondenthas engaged incertain unfair labor practices, it is recommended that itceaseand desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies ofthe Act.Ithaving been found that the Respondent unlawfullycaused Glenshaw Glass Company, Inc., to terminate theemployment of George Diskovich, Andrew Kubis, and Jo-seph Schneltzer on February 18, 1972, prior to their com-mencing work for the Companyit isrecommended that theRespondent make these three individuals whole for any lossof pay they may have sufferedas a resultof its havingcaused them to be deprived of employment by making pay-ment to them of a sum of money plus interest equal to thatwhich they would have earned but for the Respondent'sdiscrimination against them, in accordance with the princi-ples enunciated by the Board in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing and Heating Co.,138NLRB 716.Upon the foregoing facts, conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, Iherebyissuethe following recommended:ORDER 11The Respondent, Bricklayers,Masons and Plasterers' In-ternationalUnion of America, Local No. 2, AFL-CIO, itsofficers, agents, andrepresentatives, shall:11 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 482DECISIONSOF NATIONALLABORRELATIONS BOARD1.Cease and desist from:(a)Restraining or coercing employees of GlenshawGlass Company, Inc., or any other employer in violation ofSection 7 and Section 8(b)(1)(A) of the Act.(b)Unlawfully causing and attempting to cause Glen-shaw Glass Company, Inc., to terminate the employment ofGeorge Diskovich, Andrew Kubis, and Joseph Schneltzer,or any other employee.(c) In any like or related manner restraining or coercingemployees in the exercise of any right guaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Make whole George Diskovich, Andrew Kubis, andJoseph Schneltzer for any losses in pay they may have sus-tained as a result of the Respondent's discrimination againstthem, computing the amount due in the manner set forth inthe section of this Decision entitled "The Remedy."(b)Notify immediately Glenshaw Glass Company, Inc.,and George Diskovich, Andrew Kubis, and Joseph Schnelt-zer that it has no objection to the Company employing theseindividuals.(c)Post at its business offices in Pittsburgh, Pennsylva-nia, its meeting hall, and all other places where notices tomembers are customarily posted, a copy of the notice at-tached hereto marked "Appendix." 12 Copies of the notice,or forms provided by the Regional Director for Region 6,shall, after being duly signed by an authorized representa-tive of the Respondent, be posted by it, as aforesaid, imme-diately upon receipt thereof and maintained for at least 60consecutive days thereafter. Reasonable steps shall be takenby the Respondent to ensure that said notices are not al-tered, defaced, or covered by any other material.(d) Promptly, upon receipt of copies of said notice fromthe Regional Director, return to him signed copies for post-ing by Glenshaw Glass Company, Inc., it being willing, atthe Company's Glenshaw, Pennsylvania, plant and office.(e)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.12 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the National LaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT cause or attempt to cause GlenshawGlass Company, Inc., to unlawfullyterminate the em-ployment of George Diskovich, Andrew Kubis, andJoseph Schneltzer, or any other employee, in violationof Section 8(b)(2) of the Act.WE WILL NOT restrain or coerce the employees ofGlenshaw Glass Company, Inc., or of any other em-ployer, in violation of Section 8(b)(1)(A) of the Act.WE WILL pay George Diskovich, Andrew Kubis, andJoseph Schneltzer any monies they may have lost as aresult of their having been unlawfully terminated fromemployment on February 18, 1972, at the GlenshawGlass Company, Inc.WE WILL notify, in writing, Glenshaw Glass Compa-ny, Inc., and George Diskovich, Andrew Kubis, andJoseph Schneltzer that we have no objection to theemployment by the Company of these three individu-als.BRICKLAYERS,MASONS ANDPLASTERERS'INTERNATIONALUNION OF AMERICA, LOCAL No2.AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,1536 Federal Building,1000 Liber-tyAvenue, Pittsburgh,Pennsylvania 15222, Telephone412-644-2977.